                 Case 19-10209-KJC              Doc 179        Filed 03/29/19        Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :   Chapter 11
                                                           :
NOVUM PHARMA, LLC,                                         :   Case No. 19-10209 (KJC)
                                                           :
                                    Debtor.1               :
                                                           :
---------------------------------------------------------- x

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                 HEARING ON APRIL 2, 2019 AT 1:30 P.M. (EASTERN TIME)
                     BEFORE THE HONORABLE KEVIN J. CAREY2

ORDERS ENTERED

1.       Application of Official Committee of Unsecured Creditors for Authority to Retain and
         Employ Sills Cummis & Gross P.C. as Its Co-Counsel Nunc Pro Tunc to February 12,
         2019 (Filed March 4, 2019) [Docket No. 90]

         Related Documents:

                  (a)      Amended Notice of Application of Official Committee of Unsecured
                           Creditors for Authority to Retain and Employ Sills Cummis & Gross P.C.
                           as Its Co-Counsel Nunc Pro Tunc to February 12, 2019 (Filed March 6,
                           2019) [Docket No. 109]

                  (b)      Certification of No Objection Regarding Docket No. 90 (Filed March 22,
                           2019) [Docket No. 164]

                  (c)      Order Authorizing Retention and Employment of Sills Cummis & Gross
                           P.C. as Co-Counsel to the Official Committee of Unsecured Creditors
                           Nunc Pro Tunc to February 12, 2019 (Entered March 26, 2019) [Docket
                           No. 169]

         Objection Deadline: March 21, 2019 at 4:00 p.m.


1
         The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
         Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.
2
         The hearing will be held before The Honorable Kevin J. Carey at the United States Bankruptcy Court for
         the District of Delaware, 824 North Market Street, 5th Floor, Courtroom 5, Wilmington, Delaware 19801.
         Any person who wishes to appear telephonically at the hearing must contact COURTCALL, LLC at 866-
         582-6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic
         Appearances Effective January 5, 2005, Revised May 11, 2018.


58448/0002-17015644v1
                   Case 19-10209-KJC     Doc 179     Filed 03/29/19    Page 2 of 4



         Responses Received: None.

         Status:         The Court entered an Order approving the Application. This matter will
                         not be going forward.

2.       Application of the Official Committee of Unsecured Creditors For an Order Authorizing
         and Approving the Employment and Retention of Klehr Harrison Harvey Branzburg LLP
         as Co-Counsel to the Committee Nunc Pro Tunc to February 12, 2019 (Filed March 4,
         2019) [Docket No. 91]

         Related Documents:

                   (a)   Amended Notice of Application of the Official Committee of Unsecured
                         Creditors For an Order Authorizing and Approving the Employment and
                         Retention of Klehr Harrison Harvey Branzburg LLP as Co-Counsel to the
                         Committee Nunc Pro Tunc to February 12, 2019 (Filed March 6, 2019)
                         [Docket No. 110]

                   (b)   Certification of No Objection Regarding Docket No. 91 (Filed March 22,
                         2019) [Docket No. 165]

                   (c)   Order Pursuant to 11 U.S.C. § 1103(a) Approving the Employment and
                         Retention of Klehr Harrison Harvey Branzburg LLP as Delaware Co-
                         Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc
                         to February 12, 2019 (Entered March 26, 2019) [Docket No. 170]

         Objection Deadline: March 21, 2019 at 4:00 p.m.

         Responses Received: None.

         Status:         The Court entered an Order approving the Application. This matter will
                         not be going forward.

3.       Application of the Official Committee of Unsecured Creditors For an Order, Pursuant to
         Sections 328 and 1103 of the Bankruptcy Code, Bankruptcy Rule 2014 and Local Rule
         2014-1, Authorizing the Retention and Employment of Goldin Associates, LLC as
         Financial Advisor to the Official Committee of Unsecured Creditors Nunc Pro Tunc to
         February 22, 2019 (Filed March 12, 2019) [Docket No. 132]

         Related Documents:

                   (a)   Supplemental Declaration of Gary Polkowitz in Further Support of
                         Official Committee of Unsecured Creditors’ Application for an Order
                         Authorizing the Retention and Employment of Goldin Associates, LLC as
                         Financial Advisor Effective Nunc Pro Tunc to February 22, 2019 (Filed
                         March 25, 2019) [Docket No. 166]



                                                 2
58448/0002-17015644v1
                   Case 19-10209-KJC      Doc 179     Filed 03/29/19    Page 3 of 4



                   (b)   Certification of Counsel (Filed March 27, 2019) [Docket No. 172]

                   (c)   Order Pursuant to Sections 328(a) and 1103 of the Bankruptcy Code,
                         Bankruptcy Rule 2014 and Local Rule 2014-1, Authorizing and
                         Approving Retention of Goldin Associates, LLC as Financial Advisor,
                         Nunc Pro Tunc to February 22, 2019 (Entered March 28, 2019) [Docket
                         No. 177]

         Objection Deadline: March 26, 2019 at 4:00 p.m.

         Responses Received: None.

         Status:         The Court entered an Order approving the Application. This matter will
                         not be going forward.

CERTIFICATION OF NO OBJECTION/CERTIFICATION OF COUNSEL

4.       Debtor’s Application For Order (I) Authorizing the Employment and Retention of
         PricewaterhouseCoopers LLP to Provide Tax Compliance and Consulting Services Nunc
         Pro Tunc to the Petition Date, and (II) Waiving Certain Timekeeping Requirements of
         Local Rule 2016-2 (Filed March 12, 2019) [Docket No. 131]

         Related Documents:

                   (a)   Certification of No Objection Regarding Debtor’s Application For Order
                         (I) Authorizing the Employment and Retention of
                         PricewaterhouseCoopers LLP to Provide Tax Compliance and Consulting
                         Services Nunc Pro Tunc to the Petition Date, and (II) Waiving Certain
                         Timekeeping Requirements of Local Rule 2016-2 (Filed March 27, 2019)
                         [Docket No. 173]

         Objection Deadline: March 26, 2019 at 4:00 p.m.

         Responses Received: None.

         Status:         A Certification of No Objection was filed with the Court. This matter will
                         not be going forward unless otherwise directed by the Court.




                                                  3
58448/0002-17015644v1
                 Case 19-10209-KJC        Doc 179     Filed 03/29/19    Page 4 of 4



MATTERS GOING FORWARD

5.       Debtor’s Motion for Order Pursuant to Sections 105(a) and 365(a) of the Bankruptcy
         Code and Bankruptcy Rules 6006 and 9014 Authorizing the Debtor to Assume and
         Assign Lease Agreement with 150 North Riverside Titleholder LLC (Filed March 12,
         2019) [Docket No. 125]

         Objection Deadline: March 26, 2019 at 4:00 p.m.

         Responses Received:

                   (a)   Limited Objection of 150 North Riverside Titleholder LLC (Filed
                         March 26, 2019) [Docket No. 171]

         Status:         This matter will be going forward.

Dated: Wilmington, Delaware
       March 29, 2019

                                               COLE SCHOTZ P.C.


                                               /s/ David R. Hurst
                                               David R. Hurst (I.D. No. 3743)
                                               Patrick J. Reilley (I.D. No. 4451)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 652-3131
                                               Facsimile: (302) 652-3117

                                               – and –

                                               Jacob S. Frumkin
                                               25 Main Street
                                               Hackensack, New Jersey 07601
                                               Telephone: (201) 489-3000
                                               Facsimile: (201) 489-3479

                                               Counsel for Debtor and
                                               Debtor-in-Possession




                                                  4
58448/0002-17015644v1
